 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDcated their desire to be represented by such Unions, and if amajority in group (d) likewise vote for such Unions, the RegionalDirector is instructedto issue acertification of representativesto the Joint Petitioners for a plantwide production and mainte-nance unit, including therein the employees in anyone or moreof groups(a) to (c) in which a majority has voted for such Union,which unit the Board, under such circumstances, finds to beappropriate for purposes of collective bargaining.ORDERIT IS HEREBY ORDERED that thepetitions in Cases Nos.10-RCS 2207, 10-RC-2208, 10-RC-2209, and 10-RC-2210be, andthey herebyare, dismissed.[Text of Direction of Elections omitted from publication. INATIONAL CARBON DIVISION, UNION CARBIDE AND CARBONCORPORATION AND NATIONAL CARBON COMPANY, INC.andLOCAL 85, UNITED GAS, COKE AND CHEMICALWORKERS, CIO. Case No. 3-CA-177.NOTICE TO SHOW CAUSEOn August 22, 1952, the Board issued its Decision and Orderin the above-entitled case.' Upon reconsideration on its ownmotion, it appears to the Board that said Decision and Ordershould be amended in the manner set forth in the proposedAmendment to Decision and Order, attached hereto.Please take notice that unless on or before May 11, 1953,proper cause to the contrary is shown, the National Labor Re-lationsBoard will issue as an Amendment to Decision andOrder, the proposed amendment attached hereto.1100 NLRB 689.PROPOSED AMENDMENT TO DECISION AND ORDERThe second paragraph of the Decision and Order herein (100NLRB 689), is hereby deleted.In place thereof the following is hereby substituted:The Board has reviewed the rulings for the Trial Ex-aminer made at the hearing and finds that no prejudicialerror wascommitted. The rulings are hereby affirmed.'1As noted in the IntermediateReport,the Respondent moved,at the outsetof the hear-ing, that the complaint be dismissedThis motion, which the TrialExaminer denied, waspredicated upon the fact that the initial charges werefiled by the Unionat a time when itsparent organization,the CIO,was not in compliance with the provisions of Section 9 (i),(g),and(h)of the ActHowever,the CIO was in compliance at the timethe complaintissued.See Dant & Russell,Ltd., 73 S. Ct. 375.104 NLRB No. 80. NATIONAL CARBONDIVISION417The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the caseand hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent thatthey are consistent with our dismissal herein of the com-plaint in its entirety.The entire balance of the Decision and Order herein com-mencing with the subsection captioned "Refusal to bargain afterAugust 25, 1949," appearing on page 698 and ending with"Appendix A," inclusive, is hereby deleted.In place thereof the following is hereby substituted:(4)Refusal to bargain after August 25, 1949The Trial Examiner found that at various times afterAugust 25, 1949, the Respondent violated Section 8 (a) (5)and (1) of the Act, by refusing to resume negotiations withthe Union and by unilaterally increasing wages and em-ployee benefit plans. We do not agree.On August 25, the Respondent informed the Union that ithad just received a representation claim from the Inde-pendent Union and that it had not had time to determinewhat its "proper position" should be, but that until thesituation could be "clarified" it nevertheless intended tocontinue to bargain with the Union. On September 12, theIndependent filed a representation petition with the Board,whereupon the Respondent refused, on request, to continuenegotiations with the Union. On March 30, 1950, the Re-gional Director dismissed the petition because of thepending unfair labor practice charges.16 On April 21, thisdismissalwas sustained by the Board. Thereafter, theRespondent again refused upon request to resume bar-gaining with the Union and unilaterally made certain change sas to wagesand employee benefit plans.We agreewith the Respondent that the filing of the peti-tionraiseda prima facie question concerning representa-tion which, under the "Midwest Piping" doctrine," pre-cluded it from bargaining further with the incumbent unionduring the pendency of the petition. The Board has heldthat the mere filing of a petition by a rival union seeking todislodge an incumbent union, such as that here, does notitself require an employer to refrain from continuing torecognizethe incumbent statutory representative.18 Butwe also pointed out that, in continuing the establishedrelationship with an incumbent union, an employer runsthe risk of an unfair labor practice finding if the Boardlater determines that the petition raised a "real question16 These charges were litigated in the instant proceeding and, as herein found, werewithout merit.17 The doctrine derived its name from the-case entitled Midwest Piping and Supply Co ,Inc., 63 NLRB 1060.18William Penn Broadcasting Company, 93 NLRB 1104. 418 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning representation." It would therefore be mani-festly unfair to require an employer who has engaged in noantecedent unfair labor practice to bargain at his perilduring the pendency of a timely petition.Nor do we believe, as does our dissenting colleague,Member Houston, that Respondent unlawfully refused tobargain after the Board had affirmed the dismissal of the-petition. True, after such dismissal, the Respondent wasno longer under possible legal jeopardy within the meaningof the Midwest Piping doctrine. However, that fact is notnecessarily dispositive of another aspect of the Respond-ent's defense involving application of the Board's settledrule that after the end of the certification year, an em-ployer may with impunity refuse to continue recognition ofa certified union where there exists a good-faith doubt as toits continued majority status.19We are convinced by the record as a whole that duringthe pendency of the petition and after its dismissal by theBoard there was a reasonable basis for the Respondent tohave believed that the Union no longer represented a-majority of the employees. Thus, the Union's certificationwas about 5 years old. It had just terminated an unsuc-cessful strike which resulted in the replacement of a largenumber of union adherents. The Independent had made arival claim of representation upon the Respondent, andimplemented it by filing a representation petition. Asstated above, the Independent's petition was administra-tively dismissed by the Board, not because its claim wasunfounded, but because of the pendency of certain chargesfiled by the Union which have beenfoundherein to be with-outmerit.We are convinced that the dismissal of thepetition in these circumstances did not alleviate the Re-spondent's otherwise reasonable and preexisting doubt asto the Union's majority status but only delayed its resolu-tion.Any other view would, in our opinion, permit an incum-bent union to perpetuate its majority status by filing chargeswhich after litigation were found to be groundless.We accordingly find, contrary to the Trial Examiner,that after August 25, 1949, the Respondent was justified inrefusing to resume negotiations with the Union as the ex-clusive bargaining agent and that its subsequent unilateralaction with respect to insurance, pensions, and wage rateswas not violative of section 8 (a) (5) and (1) of the Act.As we have adopted that portion of the Intermediate Re-port dismissing certain allegations of the complaintandaswe have reversed all unfair labor practice findings madeby the Trial Examiner, we shall dismiss the complaint inits entirety.ORDERUpon the entire record in the case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, the19Celanese Corporation of America.95 NLRB 664, 671-2. NATIONAL CARBON DIVLSION419National Labor Relations Board hereby orders that the com-plaint herein against the Respondent, National CarbonDivision, Union Carbide and Carbon Corporation, and Na-tional Carbon Company, Inc., Niagara Falls,NewYork,be,and it herebyis, dismissed.Member Houston, dissenting in part and concurring inpart:Iagree with the opinion of Chairman Herzog and Mem-ber Murdock that there was no refusal to bargain beforetherepresentation petition was dismissed.But I cannotagree insofar as it fails to find that the Respondent did notunlawfully refuse to bargain after April 21, 1950, the dateon which the Board dismissed the Independent's petition.Inmy opinion that dismissal was tantamount to a holdingthat there was then no question concerning the represen-tation of the Respondent's employees. Consequently, theRespondent could not rely on any asserted doubt of theUnion's majority so as to excuse its admitted refusal toresume bargaining.The Union'smajority status, estab-lished by Board certification in 1945, must be presumedunder these circumstances to have continued unaffected.Member Peterson, concurring specially:Although I agree with the dissenting view of MemberStyles, that the Respondent unlawfully refused to bargainat the outset of negotiations,such view cannot here prevail,as a majority of the Board (Chairman Herzog and Mem-bers Houston and Murdock) hold to the contrary. There-fore, and in order to obtain a majority determination of allissues raisedby the complaint, I shall regard the majorityholding on the above point to be the law of the case. Thisleaves for my consideration the separate issue on whichthere is a divergence of opinion,i.e., whether there wasan independent unlawful refusal to bargain after the dis-missal of the petition. On that issue, I am in accord withthe view of ChairmanHerzogand Member Murdock thatthere was no such violation, and therefore join them in dis-missing the complaint in its entirety.Member Styles,dissenting:For the reasons set forth by the Trial Examiner, I wouldfind, contrary to the majority, that the Respondent failedand refused to bargain in good faith on the subject ofpensions and employee benefits from the outset of the ne-gotiations which began March 28, 1949. It follows thereforethat the strike of May 8, 1949, was an unfair labor practicestrike, and that, to the extent found by the Trial Examiner,the Respondent's refusal to reinstate the strikers upon re-quest was discriminatory.Because of the occurrence of these unfair labor prac-tices, I would find, further, that the Respondent was not 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivileged to refuse to bargain with the Union at any timefollowing the strike despite the pendency of the rivalunion'spetition. For, under well-established principles, no validquestion concerning representation could exist while theRespondent'sunfairlaborpracticesremained un-remedied,m and any loss of majority which might haveoccurred could be attributed to the Respondent's unlawfulconduct. In the light of this holding as to the continuingduty of the Respondent to bargain, I would also find, inaccord with the conclusion of the Trial Examiner, that theRespondent's unilateralincreasesin rates of pay and inemployee benefits, constitute per se violations of Section8 (a) (5) and (1) of the Act.In view of the foregoing, I need not and do not passupon the other unfair labor practiceissuesconsideredby my colleagues.20 See N. L. R. B. v. Franks Bros., 321 U.S. 702; John Deere Plow Company, 82NLRB69; Pacific-Gamble Robinson Co., 88NLRB 482; Metropolitan Life Insurance Co., 91NLRB473.ARMSTRONG & HAND, INC.andDISTRICT LODGE 37,INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL.CaseNo. 39-CA-272. April 28. 1953DECISION AND ORDEROn February 25, 1953, Trial Examiner James A. Shawissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirma-tiveaction, as set forth in the copy of the Intermediate Re-port attached hereto. Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the Respondent'sexceptions and brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following corrections, additions,and modifications.1.We agree with the Trial Examiner's finding that theRespondent refused to bargain with the Union on December19, 1951, and at all times thereafter, in violation of Section8 (a) (5) and (1) of the Act. However, as the IntermediateReport omits some, and does not discuss fully other, factorswe deem material to this finding, we set forth below some ofthe crucial facts and the basis for our concurrence.1 Pursuant to the provisions of Section 3 (b) of the Act,the Board delegated its powers inconnection with this case to a three-member panel[Members Houston, Styles, and Peterson].104 NLRB No. 70.